
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



VIASYS HEALTHCARE INC.

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        THIS AGREEMENT, made and entered into as of the 2nd day of April, 2001,
and amended on September 24, 2001, by and among VIASYS Healthcare Inc., a
Delaware corporation (together with its successors and assigns permitted under
this Agreement, the "Company") and Randy H. Thurman (the "Executive") is hereby
amended and restated as of November 19, 2002 in the form set forth below.

W I T N E S S E T H:

        WHEREAS, the Company previously entered into an employment agreement
dated as of April 1, 2001, with the Executive whereby the Executive commenced
employment with the Company; and

        WHEREAS, the Company and the Executive now desire to amend and restate
the employment agreement as set forth herein to embody more clearly and fully
the terms and provisions of such employment (the "Agreement");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.    DEFINITIONS.

        (a)  "Affiliate" means a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
person or other entity specified.

        (b)  "Base Salary" means the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant thereto.

        (c)  "Board" means the Board of Directors of the Company.

        (d)  "Cause" means the occurrence of any one or more of the following
events:

          (i)  the Executive's willful and repeated failure to comply with the
directives of the Board;

        (ii)  the Executive's conviction of a felony or any crime involving
moral turpitude; or

        (iii)  the Executive's willful and continued gross neglect of his duties
with the Company (other than any such occurrence resulting from incapacity due
to physical or mental illness);

provided, however, that, with respect to events described in subsection (i) or
(iii), (A) the Executive must be provided with a written demand by the Board
which specifically identifies the manner in which the Executive is considered to
have breached his obligation and providing the Executive with at least a thirty
(30) calendar day period in which to cure the breach, if the breach is curable;
and (B) following such event, the Executive must receive a Notice of Termination
for Cause from the Company indicating that the majority of the outside directors
of the Board has made a good faith determination that the Executive has engaged
in conduct that constitutes Cause, provided that, if such action or failure is
curable, the Executive fails to correct the action or failure to act that
constitutes the grounds for Cause in a manner reasonably satisfactory to the
Board within the thirty (30) day period following receipt by the Executive of
the Notice of Termination for Cause; provided further that the Executive
together with his counsel, shall have had an opportunity to be heard by the
Board regarding the conduct in question. Immediately upon receipt by the
Executive of a Notice of Termination for Cause from the Company, the Executive
shall take a mandatory paid leave of absence from the Company for such thirty
(30) day

1

--------------------------------------------------------------------------------

period. For purposes of this Section 1(d), no act or failure to act, on the part
of the Executive, shall be considered willful unless it is done, or omitted to
be done, by him in bad faith and without a reasonable belief that his action or
omission was in the best interests of the Company.

        (e)  "Change in Control" means an event or occurrence set forth in
Section 1.1 of the Executive Retention Agreement.

        (f)    "Code" means the Internal Revenue Code of 1986, as amended.

        (g)  "Disability" or "Disabled" means the Executive's inability to
substantially perform his duties and responsibilities under this Agreement due
to physical or mental incapacity, as determined by a medical doctor selected by
the Company and the Executive. If the Parties cannot agree on a medical doctor
for such purpose, each Party shall select one medical doctor and such doctors
will jointly select a third medical doctor who shall be the approved medical
doctor for such purpose.

        (h)  "Effective Date" means November 15, 2001.

        (i)    "Executive Retention Agreement" means, as of any particular date,
the Executive Retention Agreement in effect on such date.

        (j)    "Good Reason" means the occurrence of any one or more of the
following events without the Executive's consent:

          (i)  the failure of the Company to provide Executive with aggregate
compensation (Base Salary and long-term and short-term incentive compensation)
or aggregate benefits that are at least equal (in terms of benefit levels and
reward opportunities) to those provided by the Company to Executive immediately
before the change; provided, however, that a change in the compensation or
benefits for all executives of the Company, in which Executive is treated
similarly as all other executives of a comparable responsibility level, shall
not constitute Good Reason under this Agreement; or

        (ii)  the failure to elect or reelect the Executive to the position of
Chairman or Chief Executive Officer or the removal of the Executive from either
position (other than due to a termination of his employment for Cause,
Disability or death);

        (iii)  a significant change in the Executive's duties or
responsibilities (including reporting responsibilities) that is inconsistent
with the Executive's experience, training and skills and represents a
substantial diminution of the Executive's position and responsibilities in
effect immediately prior thereto;

        (iv)  a change in the reporting structure so that the Executive reports
to an entity other than the Board; or

        (v)  the relocation of the offices of the Company at which Executive is
principally located to a location that is more than fifty (50) miles from the
location of such offices immediately prior to the relocation, or the Company's
requiring the Executive to be based anywhere other than such offices, except for
required travel on the Company's business to an extent substantially consistent
with the Executive's business travel obligations at the date of this Agreement.

        (k)  "Notice of Termination" means a written notice from one party to
the other party hereto given in accordance with Section 27, terminating the
Executive's employment hereunder. Any Notice of Termination shall (i) indicate
the specific termination provision hereunder relied on by the party giving such
notice and (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances providing a basis for termination of the Executive's
employment under the provision so indicated. The failure by the Executive or the
Company to set forth any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such

2

--------------------------------------------------------------------------------

fact or circumstance in enforcing their respective rights hereunder. Any Notice
of Termination for (x) Cause given by the Company must be given within ninety
(90) days from the Company becoming aware of the events or circumstances that
constitutes Cause and (y) Good Reason given by the Executive must be given
within thirty (30) days from the Executive becoming aware of the events and
circumstances that constitute Good Reason.

        (l)    "Stock" means the common stock, $0.01 par value per share, of the
Company.

        (m)  "Termination Date" means, with respect to any termination of the
Executive's employment hereunder, the effective date of such termination
pursuant to Section 10.

2.    TERM OF EMPLOYMENT.

        The Executive's employment under this restated Agreement shall be deemed
to commence on the Effective Date and shall continue until the third anniversary
of the Effective Date (the "Initial Employment Term") unless the Agreement is
terminated sooner in accordance with Section 10. In addition, the term of this
Agreement shall automatically renew for periods of one year (each an "Extension
Term") unless either party gives written notice to the other party, at least
ninety (90) days prior to the end of the Initial Employment Term or at least
ninety (90) days prior to the end of Extension Term, that the Agreement shall
not be further extended. The period commencing on the effective date and ending
on the date on which the term of the Executive's employment under the Agreement
shall terminate is hereinafter referred to as the "Employment Term."

3.    POSITION, DUTIES AND RESPONSIBILITIES.

        (a)  Commencing on the Effective Date, the Executive was employed as the
Chairman, Chief Executive Officer and President of the Company and the Executive
has been assigned and shall be assigned such duties and responsibilities as are
reasonably consistent with such positions and such other duties and
responsibilities as the Board from time to time deems appropriate.

        (b)  During the Term of Employment, the Executive shall devote his
entire business time, attention and energies to the business and interest of the
Company in performing his duties and responsibilities under this Agreement, and
to that end, the Executive shall not serve on the board of directors of other
corporations or entities without the prior approval of the Board in each case,
except with regard to directorships of the corporations set forth on
Schedule 3(b) as attached hereto and/or any subsidiary thereof; provided, that
during business hours the Executive shall not devote more than 12 days per
calendar year (pro rata for 2002) to such positions (subject to the occurrence
of any extraordinary corporate event that may require, as a matter of fiduciary
duty, the devotion of more time, such as an unsolicited takeover bid for a
public company) and that such positions do not materially interfere with the
proper performance of the Executive's duties and responsibilities as set forth
in Section 3.

        (c)  Notwithstanding anything contained in Section 3(b) to the contrary,
nothing herein shall preclude the Executive from (i) serving on the boards of
directors of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided, that such
activities do not materially interfere with the proper performance of his duties
and responsibilities as set forth in Section 3.

        (d)  The Executive, in carrying out his duties and responsibilities
under this Agreement, shall report directly to the Board.

        (e)  In the event of a termination of employment of the Executive for
any reason, the Executive shall immediately resign as a member of the Board and
as a member of each of the boards of directors of the Company's Affiliates upon
which the Executive serves.

3

--------------------------------------------------------------------------------


4.    BASE SALARY.

        The Executive shall be paid an annualized base salary, payable in
accordance with the regular payroll practices of the Company, of $500,000, which
amount may be increased from time to time in the discretion of the Board;
provided, however, that once such amount is increased, it may not be decreased
except in the case of a decrease in compensation of all executives of the
Company, in which the Executive is treated similarly as all other executives of
a comparable responsibility level.

5.    LOAN.

        The Company has made a loan to the Executive in the original principal
amount of $500,000 (the "Loan") bearing interest at a rate of six percent (6%)
per annum. The Executive's obligation to pay the principal of and interest on
the Loan is evidenced by a Promissory Note in the form attached hereto as
EXHIBIT A, which the Executive executed and delivered to the Company. So long as
the Executive is still employed by the Company on each such anniversary of the
Effective Date, the Company shall credit the Executive with payment of
twenty-five percent (25%) of the outstanding principal of the Loan on the first
four anniversaries of the Effective Date (such that on the fourth anniversary of
the Effective Date all of the outstanding principal of the Loan shall have been
paid in full) (each such credited payment, a "Principal Payment" and
collectively, the "Principal Payments"). The parties hereto hereby acknowledge
and agree that the Loan shall be treated by the parties as a loan for all
purposes.

6.    ANNUAL CASH INCENTIVE AWARD.

        During the Employment Term, the Executive shall be entitled to
participate in all long-term and short-term incentive programs established by
the Company for its senior level executives generally. Specifically, the
Executive shall be entitled to participate in the annual cash incentive program
of the Company. Under such program, the Executive shall be eligible to receive
an annual bonus targeted at 80% of the Executive's annual base pay, or such
higher percentage as the Board may, in its discretion, determine. The target
bonus shall be subject to certain conditions, including multipliers, that are
consistent with the annual bonus plan applicable to other senior executives of
the Company.

7.    EMPLOYEE BENEFIT PROGRAMS.

        During the Employment Term, the Executive shall be entitled to
participate in all employee pension and welfare benefit plans and programs made
available to the Company's senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, pension, profit sharing, savings and other
retirement plans or programs, medical, dental, hospitalization, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection, travel accident insurance, and any other pension or
retirement plans or programs and any other employee welfare benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans that supplement the above-listed types of plans or programs, whether
funded or unfunded. The Executive shall be entitled to vacation and sick leave
in accordance with the Company's vacation, holiday and other pay for time not
worked policies on a basis no less favorable than that which is authorized for
comparable executives.

8.    PERQUISITES.

        During the Employment Term, the Executive shall be entitled to
participate in all of the Company's executive perquisites in accordance with the
terms and conditions of such arrangements as are in effect from time to time for
the Company's senior-level executives.

4

--------------------------------------------------------------------------------


9.    REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.

        The Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement including, without
limitation, reasonable legal fees incurred in the negotiation and preparation of
this Agreement, and the Company shall promptly reimburse him for such expenses,
subject to documentation in accordance with the Company's policy.

10.  TERMINATION OF EMPLOYMENT.

        The Executive's employment hereunder shall terminate effective
immediately upon the earlier to occur of the following events:

        (a)  death of the Executive;

        (b)  receipt by either party of a Notice of Termination for Disability
from the other party, but in any event not until the Executive is determined to
be disabled in accordance with Section 1(g);

        (c)  the 31st day following receipt by the Executive of the Notice of
Termination for Cause from the Company indicating that a majority of the outside
directors of the Board has made a good faith determination that the Executive
has engaged in conduct that constitutes Cause, provided, that if such action or
failure to act is curable, the Executive fails to correct the action or failure
to act that constitutes the grounds for Cause in a manner reasonably
satisfactory to the Board within the thirty (30) day period following receipt by
the Executive of the Notice of Termination for Cause and provided further, that
the Executive together with his counsel, shall have had an opportunity to be
heard by the Board regarding the conduct in question. Immediately upon receipt
by the Executive of a Notice of Termination for Cause from the Company, the
Executive shall take a mandatory paid leave of absence from the Company for such
thirty (30) day period;

        (d)  the 31st day following receipt by the Company of a Notice of
Termination for Good Reason from the Executive if the Company fails to cure
within the thirty (30) day period following the Company's receipt of such
written notice;

        (e)  the 31st day following receipt by the Executive of a Notice of
Termination Without Cause from the Company; and

        (f)    the 31st day following receipt by the Company of a Notice of
Termination Without Good Reason from the Executive.

11.  RIGHTS AND REMEDIES UPON TERMINATION OF EMPLOYMENT.

        (a)    TERMINATION DUE TO DEATH.    In the event that the Executive's
employment is terminated due to his death, his estate or his beneficiaries, as
the case may be, shall be entitled to the following benefits:

          (i)  the Executive's then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

        (ii)  an annual cash incentive bonus award for the year in which the
Termination occurs, pro-rated through the Termination Date, determined in
accordance with the provisions of Section 6 (the "Pro-Rated Annual Bonus"),
which shall be payable when long-term and short-term incentive awards, as
applicable, are normally paid to comparable executives;

        (iii)  each outstanding option to purchase shares of Stock of the
Company held by the Executive, whether or not issued under this Employment
Agreement, that has not previously vested prior to that date shall immediately
vest and shall remain exercisable until one year from the Termination Date (but
in no event beyond the end of each such option's exercise period);

5

--------------------------------------------------------------------------------






        (iv)  the unpaid principal balance of the Loan shall be forgiven
effective upon the Termination Date.

        (v)  a lump sum cash payment equal to two times the Executive's then
current Base Salary.

        (b)    TERMINATION DUE TO DISABILITY.    In the event that the
Executive's employment is terminated by either party due to his Disability, he
shall be entitled to the following benefits:

          (i)  disability benefits in accordance with the long-term disability
("LTD") program then in effect for comparable executives of the Company;

        (ii)  the Executive's then current Base Salary through the end of
the LTD elimination period, which shall be payable in a lump sum within thirty
(30) days of the Termination Date;

        (iii)  the Pro-Rated Annual Bonus, payable when short-term and long-term
incentive awards, as applicable, are normally paid to comparable executives;

        (iv)  each outstanding option to purchase shares of Stock of the Company
held by the Executive, whether or not issued under this Employment Agreement,
that has not previously vested prior to that date shall immediately vest and
shall remain exercisable until one year from the Termination Date (but in no
event beyond the end of each such option's otherwise applicable exercise
period);

        (v)  the unpaid principal balance of the Loan shall be forgiven
effective upon the Termination Date;

        (vi)  a lump sum cash payment equal to two times the Executive's then
current Base Salary; and

      (vii)  continued participation at the Company's expense in all medical and
dental insurance coverage in which he was participating on the date of his
termination until the earlier of (A) eighteen (18) months following the
Termination Date, or (B) the date, or dates, he receives substantially
equivalent coverage and benefits under the plans and programs of a subsequent
employer.

        (c)    TERMINATION BY THE COMPANY FOR CAUSE.    In the event that the
Company terminates the Executive's employment for Cause:

          (i)  the Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

        (ii)  each outstanding unvested option to purchase shares of Stock of
the Company held by the Executive shall immediately cease to vest and shall be
forfeited to the Company and cancelled and each vested option to purchase shares
of Stock of the Company held by the Executive shall remain outstanding and
exercisable for ninety (90) days following the Termination Date (but in no event
beyond the end of each such option's exercise period); and

        (iii)  the Executive shall not be entitled to any benefits, severance or
other compensation.

        (d)    TERMINATION FOR GOOD REASON.    In the event the Executive's
employment is terminated by the Executive for Good Reason, the Executive shall
be entitled to the following benefits:

          (i)  the Executive's then current Base Salary through the Termination
Date, which shall be payable in a lump sum within thirty (30) days of the
Termination Date;

        (ii)  the Pro-Rated Annual Bonus, payable when long-term and short-term
cash incentive awards, as applicable, are normally paid to comparable
executives;

6

--------------------------------------------------------------------------------




        (iii)  an amount equal to two times the sum of (i) the Executive's then
current Base Salary and (ii) the most recent short term and long term cash
incentive award paid or awarded to the Executive pursuant to Section 6, payable
in a lump sum within ninety (90) days of the Termination Date;

        (iv)  vesting of each outstanding option to purchase shares of Stock of
the Company held by the Executive, whether or not issued under this Employment
Agreement, that have not previously vested prior to that date, and each such
option shall remain exercisable until one year from the Termination Date (but in
no event beyond the end of each such option's exercise period);

        (v)  the unpaid principal balance of the Loan shall be forgiven
effective upon the Termination Date; and

        (vi)  continued participation at the Company's expense in all medical
and dental insurance coverage in which he was participating on the date of his
termination until the earlier of (A) eighteen (18) months following the
Termination Date or (B) the date, or dates, he receives substantially equivalent
coverage and benefits under the plans and programs of a subsequent employer.

        (e)    TERMINATION WITHOUT GOOD REASON.    In the event of a termination
of employment by the Executive on his own initiative, other than due to
(A) death, (B) Disability, (C) Good Reason, (D) the expiration of the then
current Term of Employment, or (E) a notice from one party to the other of its
intent not to extend the Employment Term

          (i)  the Executive shall be entitled to receive his current Base
Salary through the Termination Date, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

        (ii)  each outstanding option to purchase shares of Stock of the Company
held by the Executive, whether or not issued under this Employment Agreement,
(A) that have not previously vested prior to that date shall immediately cease
to vest and shall be forfeited to the Company and cancelled and (B) that have
previously vested prior to the Termination Date shall remain exercisable until
three months from the Termination Date (but in no event beyond the end of each
such option's otherwise applicable exercise period);

        (iii)  the Executive shall not be entitled to any benefits, severance or
other compensation.

        (f)    TERMINATION WITHOUT CAUSE.    A termination of the Executive's
employment by the Company, other than due to (A) death, (B) Disability,
(C) Cause, (D) the expiration of the then current Term of Employment, or (E) a
notice from one party to the other of its intent not to extend the Employment
Term, shall have the same consequences as provided in Section 11(d) for a
termination of the Executive's employment by the Executive for Good Reason.

        (g)    EXPIRATION OF TERM OF EMPLOYMENT.    In the event that
Executive's employment with the Company ceases due to expiration of the
Employment Term as a result of the Company's notification to the Executive of
the non-renewal of the Term, the Executive shall be entitled to:

          (i)  his current Base Salary through the Termination Date, which shall
be payable in a lump sum within thirty (30) days of the Termination Date;

        (ii)  the Pro-Rated Annual Bonus, payable when long-term and short-term
cash incentive awards, as applicable, are normally paid to comparable
executives; and

        (iii)  provided that the Executive has not materially breached his
obligations under this Agreement, a severance payment equal to his then current
Base Salary payable in twelve (12) equal monthly installments commencing with
the calendar month immediately following the calendar month in which he
separates from the service of the Company.

7

--------------------------------------------------------------------------------




        (h)    OTHER TERMINATION BENEFITS.    In the case of any of the
foregoing terminations, to the extent not previously paid or provided or
otherwise contrary to the terms and conditions of this Agreement, the Executive
or his estate or beneficiaries, as the case may be, shall also be entitled to
the balance of any incentive awards due the Executive but not yet paid
(including awards due for performance periods that have been completed, but have
not yet been paid), any expense reimbursements due the Executive, and other
benefits, if any, in accordance with applicable plans or programs of or
contracts or agreements of the Executive with the Company.

        (i)    TERMINATION FOLLOWING A CHANGE IN CONTROL.    Notwithstanding
anything to the contrary in this Agreement or in the Executive Retention
Agreement, in the event that (i) a Change of Control occurs; and (ii) the
Executive's employment with the Company is terminated within (A) six (6) months
prior to a Change of Control and it is reasonably demonstrated by the Executive
that such termination of employment (1) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or
(2) otherwise arose in connection with or in anticipation of a Change of
Control; or (B) eighteen (18) months following a Change in Control, the
Executive shall be entitled to benefits equal to (i) the benefits due and
payable to him under the Executive Retention Agreement as a result of such
termination, or (ii) the benefits due and payable to him under Section 11 of
this Employment Agreement as a result of such termination. In furtherance
thereof, it is the parties' understanding that in the event of a termination
under such circumstances, the Executive shall only be entitled to receive
benefits payable under one or the other of the foregoing agreements (but not
both) determined on a benefit by benefit basis by the Executive and that the
term "Other Benefits" as defined in the Executive Retention Agreement shall not
include benefits payable under this Employment Agreement.

        (j)    OUTPLACEMENT SERVICES.    In the event that the Executive's
employment is terminated in accordance with Section 11 without Cause or for Good
Reason, the Company shall provide outplacement services through one or more
outside firms of the Executive's choosing up to an aggregate of $40,000, with
such services to extend until the earlier of (i) twelve (12) months following
the Termination Date or (ii) the date on which the Executive secures full time
employment.

        (k)    NATURE OF PAYMENTS.    Any amounts due under this Section 11 are
in the nature of severance payments considered to be reasonable by the Company
and are not in the nature of a penalty.

        (l)    NO MITIGATION; NO OFFSET.    The Executive shall not be required
to mitigate the amount of any payment or benefit provided in this Section 11 by
seeking other employment or otherwise. Further, except as provided in this
Section 11, the amount of any payment or benefits provided for in this
Section 11 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer or be offset by any amount claimed to
be owed by the Executive to the Company.

12.  CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

        (a)  The Executive shall execute and deliver to the Company on the
Effective Date the Company's standard employee Confidentiality and Assignment of
Inventions Agreement, substantially in the form attached hereto as EXHIBIT B.

        (b)  Upon the termination of the Executive's employment, the Executive
(or in the event of his death, the Executive's personal representative) shall
promptly surrender to the Company the original and all copies of any materials
containing confidential information of the Company which are then in the
Executive's possession or control; provided, however, that the Executive shall
not be required to surrender his rolodexes, personal diaries and other items of
a personal nature.

8

--------------------------------------------------------------------------------


13.  NON-COMPETITION; NON-SOLICITATION.

        (a)  The Executive acknowledges (i) that in the course of his employment
with the Company he will become familiar with trade secrets and customer lists
of, and other confidential information concerning, the Company and its
Affiliates, customers, and clients and (ii) that his services will be of
special, unique and extraordinary value to the Company.

        (b)  The Executive agrees that during the Term of Employment and for a
period of one year following his termination of employment for any reason he
shall not in any manner, directly or indirectly, through any person, firm,
corporation or enterprise, alone or as a member of a partnership or as an
officer, director, stockholder, investor or employee of or advisor or consultant
to any person, firm, corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged (collectively, the "Restricted Activity"), in any Competitive
Activity (as defined below). For the purposes of this Section 13, a "Competitive
Activity" shall mean unless otherwise determined by the Board a business that
(i) is being conducted by the Company or any Affiliate at the time in question
and (ii) was being conducted, or was under active consideration to be conducted,
by the Company or any Affiliate, at the date of the termination of the
Executive's employment. It is agreed and understood that the prohibitions
provided for in this Section 13(b) shall not restrict the Executive from
engaging in Restricted Activity for any subsidiary, division or Affiliate or
unit of a company (collectively a "Related Entity") if that Related Entity is
not engaged in a Competitive Activity, irrespective of whether some other
Related Entity of that company engages in what would otherwise be considered to
be a Competitive Activity (as long as Executive does not engage in Restricted
Activity for such other Related Entity).

        (c)  The Executive further agrees that during the Non-Competition Period
he shall not (i) in any manner, directly or indirectly, hire or cause to be
hired any employee of or advisor or consultant to the Company or any of its
Affiliates for any purpose or in any capacity whatsoever, or (ii) in connection
with any business to which Section 13(b) applies, call on, service, solicit or
otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (i) of this
Section 13(c) shall not apply to, or interfere with, the proper performance by
the Executive of his duties and responsibilities under Section 3 of this
Agreement.

        (d)  Nothing in this Section 13 shall prohibit the Executive from being
a passive owner of not more than two percent (2%) of the outstanding common
stock, capital stock and equity of any firm, corporation or enterprise so long
as the Executive has no active participation in the management of business of
such firm, corporation or enterprise.

        (e)  If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

14.  REMEDIES.

        Each of the parties to this Agreement shall be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs
(including reasonable attorney's fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement. Nothing in this Section 14 is intended to
prevent the parties from raising any and all defenses with respect to the
necessity for, and scope of, such injunctive or equitable relief.

9

--------------------------------------------------------------------------------




15.  NON-DISPARAGEMENT

        The Executive agrees not to disparage the name, business reputation or
business practices of the Company or any of its respective subsidiaries or
affiliates, or their (or their subsidiaries' or affiliates') officers, employees
and directors and the Company agrees not to disparage the name or business
reputation of the Executive. If either party fails to comply with this
provision, the other party shall have the right to respond truthfully to such
disparaging statements, notwithstanding the terms of this Section 15.

16.  RESOLUTION OF DISPUTES.

        Subject to the provisions of Section 14 regarding specific performance
and/or injunctive relief, any disputes arising under or in connection with this
Agreement shall be resolved by binding arbitration, to be held in Philadelphia,
Pennsylvania, in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.

17.  EXPENSES.

        (a)  Subject to the provisions of Sections 15 and 16, in the event any
party hereto (for the purposes of this Section 17, the "Aggrieved Party") seeks
a judicial adjudication of, or an award in arbitration to enforce, the Aggrieved
Party's rights under, or to recover damages for the breach of, this Agreement,
the Aggrieved Party shall be entitled to recover from the other party or
parties, as the case may be, and shall be indemnified by the other party or
parties, as the case may be, against, any and all costs actually and reasonably
incurred by the Aggrieved Party in such judicial adjudication or arbitration,
including, without limitation, reasonable attorney's fees, but only if the
Aggrieved Party prevails in such proceeding.

        (b)  The Company agrees to pay all costs actually and reasonably
incurred by the Executive in connection with the review and negotiation of this
Agreement and the Exhibits attached hereto, including, without limitation, the
reasonable fees of counsel selected by the Executive, within thirty (30) days
after receipt by the Company of a statement requesting such payment, which
statement shall reasonably evidence such costs incurred by the Executive.

18.  LIABILITY INSURANCE.

        The Company agrees to obtain, continue and maintain a directors' and
officers' liability insurance policy covering the Executive to the extent the
Company provides such coverage for its other comparable executives. The parties
shall enter into an Indemnification Agreement as soon as practicable after the
Effective Date in the form attached hereto as EXHIBIT C.

19.  ASSIGNABILITY; BINDING NATURE.

        This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of the Executive)
and assigns. Rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company pursuant to a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale of assets or liquidation as described in the preceding sentence,
it shall take whatever action it reasonably can in order to cause such assignee
or transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or

10

--------------------------------------------------------------------------------


transferred by the Executive other than his rights to compensation and benefits,
which may be transferred only by will or operation of law.

20.  REPRESENTATIONS AND WARRANTIES.

        (a)  The Company represents and warrants that it has all requisite
corporate power and authority to enter into this Agreement and that the
performance by the Company of its obligations under this Agreement will not
violate any agreement to which it is a party.

        (b)  The Executive represents that the execution of this Agreement by
the Executive and the performance by him of his obligations hereunder will not
violate any agreement to which he is a party.

        (c)  The Executive hereby represents and warrants that he is not bound
by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents and
warrants that Executive's performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to Executive's employment with the Company. The
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others. The Executive will not hereafter grant anyone any rights
inconsistent with the terms of this Agreement.

21.  ENTIRE AGREEMENT.

        This Agreement and the Exhibits attached hereto and incorporated herein
by reference contain the entire understanding and agreement between the parties
concerning the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. This is an integrated
document.

22.  AMENDMENT OR WAIVER.

        No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company, other than the Executive. No waiver by either party of any breach
by the other party of any condition or provision contained in this Agreement to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any such waiver must be in writing and signed by the Executive or an authorized
officer of the Company, other than the Executive, as the case may be.

23.  SEVERABILITY.

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

24.  SURVIVORSHIP.

        Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive's employment. This Agreement itself (as
distinguished from the Executive's employment) may not be terminated by either
party without the written consent of the other party.

11

--------------------------------------------------------------------------------


25.  REFERENCES.

        In the event of the Executive's death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

26.  GOVERNING LAW/JURISDICTION.

        This Agreement shall be governed in accordance with the laws of the
State of Delaware without reference to principles of conflict of laws.

27.  NOTICES.

        All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally,
(b) sent by certified or registered mail, postage prepaid, return receipt
requested or (c) delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier) to the party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of:

If to the Company:   VIASYS Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Copy to:
 
Chairman, Compensation Committee of the
Board of Directors
If to Executive:
 
Randy H. Thurman
46 Wyndermere Lake Drive
Chester Springs, PA 19425

28.  HEADINGS.

        The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

29.  COUNTERPARTS.

        This Agreement may be executed in counterparts.

[Remainder of Page Intentionally Left Blank]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the restatement set forth above.

    VIASYS HEALTHCARE INC.                                              By:    
                                            

--------------------------------------------------------------------------------

    Name:   Ronald A. Ahrens     Title:   Chairman, Compensation Committee
                                            

--------------------------------------------------------------------------------

    Randy H. Thurman

13

--------------------------------------------------------------------------------


SCHEDULE 3(b)

14

--------------------------------------------------------------------------------


EXHIBIT A

PROMISSORY NOTE


15

--------------------------------------------------------------------------------


EXHIBIT B

CONFIDENTIALITY AND ASSIGNMENT OF INVENTIONS AGREEMENT


16

--------------------------------------------------------------------------------


EXHIBIT C

INDEMNIFICATION AGREEMENT


17

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



VIASYS HEALTHCARE INC. AMENDED AND RESTATED EMPLOYMENT AGREEMENT
SCHEDULE 3(b)
EXHIBIT A PROMISSORY NOTE
EXHIBIT B CONFIDENTIALITY AND ASSIGNMENT OF INVENTIONS AGREEMENT
EXHIBIT C INDEMNIFICATION AGREEMENT
